DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed July 15, 2022. Claims 1-7 & 9-24 are pending. Claim 8 has been canceled. Claim 1 has been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-7 & 9-24 is/are objected to because of the following informalities:  
In regards to claim 1, 
at line 2, because Applicant is his/her own lexicographer, the first instance of the limitations “SEM” to should apparently read --sub-epidermal moisture (SEM)-- to clarify what the acronym SEM stands for; and,
at line 11, the limitation “if” should apparently read --when-- to ascertain that the conditional statement actually happens. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 19-21 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 2018/0220924) (“Burns” hereinafter).
In regards to claim 1, Burns discloses a method for assessing tissue health at and around a target region, comprising the steps of: 
obtaining a first plurality of SEM measurements at a first plurality of locations within a 5first tissue assessment area 14 (see at least figs. 2A, 9B & 10 and par 0056 & 0100), wherein the first tissue assessment area is a circle centered on the target region and having a first radial distance (see at least figs. 1A, 6, 8B & 10),
obtaining a second plurality of SEM measurements at a second plurality of locations within a second tissue assessment area 14 (see at least figs. 2A, 9B & 10 and par 0056 & 0100), 
calculating a first average of the first plurality of SEM measurements (see at least par 0056, 0061-0062 & 0072), 
calculating a second average of the second plurality of SEM measurements (see at least par 0056, 0061-0062 & 0072), 
10calculating a difference between the second average and the first average (see at least par 0062 & 0101), 
flagging that the tissue is damaged if the difference is greater than or equal to a cut-off threshold (see at least par 0062 & 0102).  
In regards to claim 2, Burns discloses the method of claim 1, wherein the cut-off threshold is a predetermined number (see at least par 0062).  
In regards to claim 3, Burns discloses the method of claim 2, wherein the cut-off threshold is a number ranging from about 150.6 to about 0.9 (see at least par 0062 & 0067).  
In regards to claim 4, Burns discloses the method of claim 2, wherein the cut-off threshold is about 0.6 (see at least par 0062 & 0067).  
In regards to claim 5, Burns discloses the method of claim 2, wherein the cut-off threshold is about 0.7 (see at least par 0062 & 0067).  
In regards to claim 6, Burns discloses the method of claim 2, wherein the cut-off threshold is about 0.8 (see at least par 0062 & 0067).  
In regards to claim 7, Burns discloses the method of claim 2, wherein the cut-off threshold is about 0.9 (see at least par 0062 & 0067). 
In regards to claim 19, Burns discloses the method of claim 1, wherein the first plurality of SEM measurements consists of 1 to 9 measurements (see at least par 0066).  
In regards to claim 20, Burns discloses the method of claim 1, wherein the second plurality of SEM measurements consists of 3 to 8 measurements (see at least par 0066).  
In regards to claim 521, Burns discloses the method of claim 1, wherein the target region is a bony prominence of a heel (see at least par 0063).
In regards to claim 1024, Burns discloses the method of claim 1, wherein the target region is within a healthy tissue (see at least par 0055 & 0072).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-18 & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (‘924) in view of Tonar et al. (US 2016/0310034) (“Tonar” hereinafter).
 In regards to claim 9, Burns discloses the method of claim 8, that fails to explicitly teach a method wherein the second tissue assessment area is an annulus centered on the target region and having a second inner radial distance and a third outer radial distance from the target region. However, Tonar teaches that it is known to provide a method wherein the second tissue assessment area is an annulus centered on the target region and having a second inner radial distance (i.e., ring # 2) and a third outer radial distance (i.e., ring # 3) from the target region (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the second tissue assessment area is an annulus centered on the target region and having a second inner radial distance and a third outer radial distance from the target region as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Burns discloses the method of claim 9, that fails to explicitly teach a method wherein the second inner radial distance is greater than or 5equal to the first radial distance. However, Tonar teaches that it is known to provide a method wherein the second inner radial distance (i.e., ring # 2) is greater than or 5equal to the first radial distance (i.e., ring # 1) (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the second tissue assessment area is an annulus centered on the target region and having a second inner radial distance and a third outer radial distance from the target region as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Burns discloses the method of claim 9, that fails to explicitly teach a method wherein the third outer radial distance is greater than the second inner radial distance. However, Tonar teaches that it is known to provide a method wherein the third outer radial distance (i.e., ring # 3) is greater than the second inner radial distance (i.e., ring # 2) (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the third outer radial distance is greater than the second inner radial distance as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Burns discloses the method of claim 8, that fails to explicitly teach a method wherein the first plurality of locations comprises a location in the center of the circle. However, Tonar teaches that it is known to provide a method wherein the first plurality of locations comprises a location in the center of the circle (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the first plurality of locations comprises a location in the center of the circle as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 1013, Burns discloses the method of claim 8, that fails to explicitly teach a method wherein the first plurality of locations comprises spatially distinct points within the circle. However, Tonar teaches that it is known to provide a method wherein the first plurality of locations comprises spatially distinct points (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) within the circle (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the first plurality of locations comprises spatially distinct points within the circle as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Burns discloses the method of claim 8, that fails to explicitly teach a method wherein the first plurality of locations comprises spatially distinct points along one or more concentric rings within the circle, and wherein the one or more concentric rings are centered on the target region. However, Tonar teaches that it is known to provide a method wherein the first plurality of locations comprises spatially distinct points (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) along one or more concentric rings (i.e., ring # 1, ring # 2, ring # 3, ring # 4) within the circle, and wherein the one or more concentric rings (i.e., ring # 1, ring # 2, ring # 3, ring # 4) are centered on the target region (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the first plurality of locations comprises spatially distinct points within the circle as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 1515, Burns discloses the method of claim 8, that fails to explicitly teach a method wherein the first plurality of locations comprises spatially distinct points along two lines dividing the circle into four quadrants. However, Tonar teaches that it is known to provide a method wherein the first plurality of locations (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) comprises spatially distinct points along two lines dividing the circle into four quadrants (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the first plurality of locations comprises spatially distinct points along two lines dividing the circle into four quadrants as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Burns discloses the method of claim 9, that fails to explicitly teach a method wherein the second plurality of locations comprises spatially distinct points within the annulus. However, Tonar teaches that it is known to provide a method wherein the second plurality of locations comprises spatially distinct points (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) within the annulus (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the first plurality of locations comprises spatially distinct points along two lines dividing the circle into four quadrants as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Burns discloses the method of claim 9, that fails to explicitly teach a method wherein the second plurality of locations comprises spatially 20distinct points along one or more concentric rings within the annulus, and wherein the one or more concentric rings are centered on the target region. However, Tonar teaches that it is known to provide a method wherein the second plurality of locations (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) comprises spatially 20distinct points along one or more concentric rings (i.e., ring # 1, ring # 2, ring # 3, ring # 4) within the annulus, and wherein the one or more concentric rings (i.e., ring # 1, ring # 2, ring # 3, ring # 4) are centered on the target region (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the second plurality of locations comprises spatially 20distinct points along one or more concentric rings within the annulus, and wherein the one or more concentric rings are centered on the target region as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Burns discloses the method of claim 9, that fails to explicitly teach a method wherein the second plurality of locations comprises spatially distinct points along two lines dividing the annulus into four quadrants. However, Tonar teaches that it is known to provide a method wherein the second plurality of locations (i.e., at 3 o’clock, 6 o’clock, 9 o’clock, 12 o’clock) comprises spatially distinct points along two lines dividing the annulus into four quadrants (see at least figs. 4, 5A-C & 9A). Therefore, since Burns teaches that two sensors may overlap by up to 100% (see at least fig. 9B and par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the second plurality of locations comprises spatially distinct points along two lines dividing the annulus into four quadrants as taught by Tonar since such a modification would amount to applying a known technique (i.e. as taught by Tonar) to a known device (i.e. as taught by Burns) ready for improvement to achieve a predictable result such as measuring SEMs from first and second overlapping sensors--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 	In regards to claim 22, Burns discloses the method of claim 1, that fails to explicitly teach a method wherein the target region is a fleshy tissue. However, Tonar teaches wherein the target region is a fleshy tissue (see at least at least figs. 4, 5A & 9A and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the target region is a fleshy tissue as taught by Tonar in order to measure tissue damage due to pressure ulcer in fleshy tissue.
In regards to claim 23, Burns discloses the method of claim 1, that fails to explicitly teach a method wherein the target region is within an erythema. However, Tonar teaches wherein the target region is within an erythema (see at least at least figs. 4, 5C & 7B and par 0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Burns wherein the target region is within an erythema as taught by Tonar in order to measure tissue damage due to pressure ulcer.
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. Applicant contends that the Office has not shown that Burns provides tissue assessment areas, let alone that the first tissue assessment area is a circle centered on the target region and having a first radial distance (see pg. 5 of the Remarks). The Office respectfully traverses. For example, Burns clearly teaches tissue assessment areas such as locations or regions. As admitted by Applicant a method “for measuring sub-epidermal moisture at bisymmetric locations on patients to identify damaged tissue for clinical intervention” (see abstract thereof). Burns further shows multiple bisymmetrical tissue assessment areas (i.e., locations, regions) at figs. 2A-C thereof (see also par 0063-0064). In fact, at par 0062, Burns further teaches that “means of SEM values obtained at each bisymmetric locations [sic] are determined and compared.” Therefore, a plurality of SEM measurements is obtained from each bisymmetric location, then a mean (i.e., average) of the SEM measurements at each bisymmetric location is calculated and then compared. Furthermore, Burns teaches that “measurements may be made in specific pattern or portion thereof. In an aspect, the pattern of readings is made in a pattern with the target area of concern in the center. In an aspect, measurements are made in one or more circular patterns of increasing or decreasing size” (see at least par 0065 thereof).
In view of the foregoing, the rejections over at least Burns are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791